Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 1/22/2021 have been considered.  Claims 1-3, 21 have been cancelled by applicant.  Claims 2-3 have been cancelled and replaced with new claims 31-32 where claims 31-32 depend on claim 4 in order to resolve claim numbering issue as lowered number claims 2-3 should not depend from a higher numbered claim 4 (see Examiner’s Amendment section below).  Examiner’s amendment has also been performed for claim 5 to correct a typographical error in the preamble of claim 5.  Claims 4-20, 22-32 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 11, paragraph 5 of the Remarks, filed 1/22/2021, with respect to the claims 1, 11, 20 and 29 have been fully considered and are persuasive in light of cancelled claim 1 and amended base claims 4, 12, and 29 filed 1/22/2021.  As such, the 35 U.S.C. 102(a)(2) rejection of claims 1, 11, 20 and 29 as set forth in the previous Office action has been withdrawn. 
Applicant’s arguments, see page 12, last paragraph of the Remarks, filed 1/22/2021, with respect to the claims 2-3, 15, 19, 21 and 30 have been fully considered and are persuasive in light of cancelled claims 1, 21 and amended base claims 4, 12, 29 and 30 filed 1/22/2021.  As such, 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Mr. Michael DeHaemer, on 3/9/2021.
The application has been amended as follows: 
2.    (Cancelled).
3.    (Cancelled). 
5. (Currently Amended) The A method for wireless communication [[communicationm]] comprising: 
receiving uplink scheduling downlink control information (PCI) comprising an aperiodic channel state information (A-CSI) request and an indication of a downlink bandwidth part (BWP) associated with the A-CSI request, wherein the uplink scheduling DCI comprises a first uplink scheduling DCI and the A-CSI request comprises a first A-CSI request;	
performing a CSI measurement based at least in part on the A-CSI request using the indicated downlink BWP;

receiving a second DCI comprising a second A-CSI request and an indication of the downlink BWP, wherein the downlink BWP is associated with both the first A-CSI request and the second A-CSI request.

31.    (New) The method of claim 4, wherein the DCI comprises an indication of one or more component carriers associated with the A-CSI request.

32.    (New) The method of claim 31 [[2]], further comprising:
performing a secondary cell activation event based at least in part on receiving the uplink scheduling DCI that includes the one or more component carriers, wherein performing the CSI measurement is based at least in part on performing the secondary cell activation event.







EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a method for wireless communication, comprising:
“receiving a first A-CSI configuration for CSI reporting using a physical uplink shared channel (PUSCH); and
receiving a second A-CSI configuration for CSI reporting using a physical uplink control channel (PUCCH), wherein the first A-CSI configuration is different from the second A-CSI configuration” in combination with other recited elements in claim 4.

The present application also relates to a method for wireless communication, comprising:
“receiving a second DCI comprising a second A-CSI request and an indication of the downlink BWP, wherein the downlink BWP is associated with both the first A-CSI request and the second A-CSI request” in combination with other recited elements in claim 5.

The present application also relates to a method for wireless communication, comprising:
“identifying a value of an A-CSI request field of the uplink scheduling DCI, the uplink scheduling DCI being associated with a paired spectrum; and


The present application also relates to a method for wireless communication, comprising:
“performing a BWP switching event based at least in part on receiving the uplink scheduling DCI that includes the downlink BWP, wherein performing the CSI measurement is based at least in part on performing the BWP switching event” in combination with other recited elements in claim 16.

The present application also relates to a method for wireless communication, comprising:
“the uplink scheduling DCI includes the A-CSI request, the downlink BWP, and an uplink BWP” in combination with other recited elements in claim 17.

The present application also relates to a method for wireless communication, comprising:
“identifying an index value included in the uplink scheduling DCI, the index value being based at least in part on the downlink BWP and an uplink BWP; and


The present application also relates to a method for wireless communication, comprising:
“receiving a CSI report using a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) from the UE based at least in part on transmitting the uplink scheduling DCI; 
transmitting a first A-CSI configuration for CSI reporting using the PUSCH;
transmitting a second A-CSI configuration for CSI reporting using the PUCCH, wherein the first A-CSI configuration is different from the second A-CSI configuration” in combination with other recited elements in claim 22.

The present application also relates to a method for wireless communication, comprising:
“the uplink scheduling DCI comprises a first uplink scheduling DCI and the A-CSI request comprises a first A-CSI request, wherein the first uplink scheduling DCI is associated with CSI reporting using a physical uplink shared channel (PUSCH); and 


The present application also relates to a method for wireless communication, comprising:
“determining a value of an A-CSI request field of the uplink scheduling DCI, the uplink scheduling DCI being associated with a paired spectrum; and
determining whether a BWP field of the uplink scheduling DCI includes a BWP identifier for the downlink BWP or an uplink BWP based at least in part on determining the value of the A-CSI request field” in combination with other recited elements in claim 28.

The present application also relates to an apparatus for wireless communication, comprising:
“identify a value of an A-CSI request field of the uplink scheduling PCI, the uplink scheduling DCI being associated with a paired spectrum; and


The present application also relates to an apparatus for wireless communication, comprising:
“wherein the uplink scheduling DCI comprises a first uplink scheduling DCI and the A-CSI request comprises a first A-CSI request, wherein the first uplink scheduling PCI is associated with CSI reporting using a physical uplink shared channel (PUSCH); and
transmitting a second PCI comprising a second A-CSI request and an indication of the downlink BWP, wherein the downlink BWP is associated with both the first A-CSI request and the second A-CSI request, and the second PCI is associated with CSI reporting using a physical uplink control channel (PUCCH), and
wherein a collision exists between the CSI reporting using the PUSCH and the CSI reporting using the PUCCH” in combination with other recited elements in claim 30.

The closest prior art, Kim et al. (US Publication 2018/0098234 A1), teaches a wireless communication system in which a UE receives from a eNB a downlink DCI that includes UL scheduling information for the UE and a CSI request field included in the uplink DCI for requesting aperiodic CSI reporting.  The eNB makes a subband aperiodic CSI reporting request 
A second prior art, Nakamura et al. (US Publication 2016/0323855 A1), teaches the CSI request field in the DCI indicates one or more component carriers. 
A third prior art, Meditek (3GPP TSG RAN WG1 Meeting NR#3, Mediatek, Summary of Offline Discussion on Bandwidth Part Operation, Agenda Item, 6.3.4, Rl-1716832), teaches BWP activation by DCI with explicit indication and aperiodic reporting is triggered by DCI-based activation. 
A fourth prior art, Tan (US Publication 2018/0367193 A1), teaches downlink control information includes an uplink grant that indicates one or more subbands. 
However, Kim, Nakamura, Mediatek and Tan, when either taken alone or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471